 JOWA SECURITY SERVICESJowa Security Services, Inc. and Jowa Associates,Inc., Employer-Petitioner and National Union,United Plant Guard Workers of America(UPGWA). Case RM-118621 March 1984DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board, by a three-member panel, has considered the Union's objec-tions to an election held 15 October 1981 and theRegional Director's report recommending disposi-tion of them. The election was conducted pursuantto a Stipulated Election Agreement. The tally ofballots shows 26 for and 37 against the Petitioner,with 9 challenged ballots, an insufficient number toaffect the results. In addition, there was one voidballot and one vote cast for Security Services Offi-cers Association, which has since withdrawn fromthis representation proceeding.The Board has reviewed the record in light ofthe exceptions and briefs and hereby adopts theRegional Director's findings and recommendations,only to the extent consistent herewith. 1The facts are straightforward. Out of approxi-mately 314 eligible employees in the unit, a total of64 valid ballots (26 for the Union) and 9 challengedballots were cast. The Union's Objection 5 allegedthat, because of this low voter turnout, the electiondid not fairly establish that the Union, which at thetime of the election was the certified representativeof the employees, had lost its majority support.The investigation disclosed that, 3 days beforethe election, official notices of election were postedin several locations at the Employer's facilitywhere employees regularly report to receive theirpaychecks. The election was conducted on apayday. In addition, 2 days before the election theUnion mailed copies of the notice of election to allemployees on the Excelsior list. Nevertheless, theRegional Director concluded that the employeesreceived inadequate notice of the election, inferredthat this was the cause of the low voter turnout,2and recommended setting aside the election.The election process with all of its attendantsafeguards affords the most reliable indication ofemployee sentiment with respect to union represen-t In the absence of exceptions, we adopt pro forma the Regional Di-rector's recommendations that Objections 1, 2, 4 and 6 be overruled. Wealso adopt his recommendation to overrule.2 He reached these conclusions on the basis that the unit employeesessentially only went to the Employer's office to pick up their biweeklypaychecks, and thus they were not likely to have had the opportunity tosee the posted notices until the day of the election.269 NLRB No. 53tation. The often hard-fought contest between theadvocates and opponents of unionization culmi-nates in the expression of the employees' desires atthe ballot box in an exercise of labor democracy.The results of a Board election therefore constitutethe prima facie will of the employees in an appro-priate collective-bargaining unit; hence, a substan-tial burden rests on a party who would vacate theelection. We will not set aside this election on thebasis of pure speculation.It is particularly significant that the election atissue in this proceeding was conducted pursuant toa stipulation entered into by the parties. The pur-pose of a stipulation is to encourage the parties toagree, in advance, to the election and certificationprocedure. The stipulation in this case encom-passed all aspects of the election procedure, includ-ing, inter alia, the date, hours, and location of theballoting; the wording of the ballot itself; the em-ployee eligibility date; the scope and compositionof the unit; and the posting of notices of election.There is simply no evidence that any party voiceda concern over the posting of election notices. Onthe contrary, the parties agreed to the standardprocedure and the Regional Director approved it.Indeed, the procedure, which was identical to theone used in the election in which the Union wasoriginally certified,3was scrupulously followed bythe Employer. Thus, according to the Employer,election notices were posted for the requiredperiod in four locations at its facility: at the Cokemachine, in the employees' classroom which isused to distribute paychecks near the uniformsupply board, and next to an employee bulletinboard. Moreover, there was no evidence presentedthat in fact any employee did not see the notice ofelection. The Regional Director reasoned, howev-er, that it would be "pure speculation to assumethat all or the great majority of employees who didI Jowa Security Services, Case 8-RC-13828 (1977) (not reported inBoard volumes). The election in that case was also characterized by arelatively low voter turnout and the Employer, like the Union here, filedobjections alleging inadequacy of the notice posting procedure. Specifi-cally, the Employer claimed that its employees had little, if any, opportu-nity to view the official notices of election because they reported forwork directly to diverse jobsites and rarely visited the Employer's officefacility where the notices were posted. As here, the election in that casewas conducted pursuant to a Stipulation for Certification Upon ConsentElection. In recommending that the objections be overruled, the Region-al Director noted that the parties had agreed upon the mechanics of theelection and that, despite its intimate knowledge regarding the work loca-tions of its employees, the Employer did not raise the notice issue untilafter the election. The Regional Director found that in the circumstancesthe Board had fully discharged its responsibility to establish a fair elec-tion procedure which provided eligible employees the greatest opportuni-ty to vote. Finally, the Regional Director observed that "voter indiffer-ence is not sufficient to invalidate an otherwise properly conducted elec-tion, especially where as here there is no evidence that these individualswere prevented from voting by the conduct of any party to the elec-tion ...." The Board affirmed the Regional Director's report.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome into the Employer's facility before the pollsclosed to pick up their checks actually saw theNotice of Election." It would be equally specula-tive to conclude that they did not.4The Board has never required that employees re-ceive actual notice of an impending election.Rather, the standard has always been that reasona-ble measures must be taken to assure that unit em-ployees are aware of their right to exercise freelytheir franchise in a Board-conducted election. Thisis traditionally accomplished through the posting ofthe official notice of election in conspicuous placesprior to the election. There is no requirement, forexample, that eligible employees who are off dutyduring the posting period be individually notifiedof the election.5See Rohr Aircraft Corp., 136NLRB 958 (1962). It is sufficient to show that rea-sonable steps were taken to apprise employees oftheir election rights.There is no evidence of any irregularity in theposting of election notices in this case. According-4 Member Dennis does not rely on the Employer's statement concern-ing where the notices of election were posted, because no verifying evi-dence was introduced at a hearing., This includes employees who are away from the employer's facilityfor any reason other than work assignments deliberately given by the em-ployer to assure the employees' absence from the location of the election.ly, other than the naked assertion that the lowturnout was a fortiori attributable to inadequatenotice, there is no basis for drawing an inferencethat lack of notice was the reason for the low turn-out. Whether employees fail to vote because ofhospitalization, vacation, apathy, or any othernormal conditions of life, we see no useful purposein speculating as to the state of mind of employeeswho do not vote. In the absence of evidence thatany employee eligible to vote was denied the rightto cast a ballot, the reasons for an employee's fail-ure to vote are irrelevant. Stiefel Construction Co.,65 NLRB 925 (1946). Rather, we prefer to rely onthe untainted results of the well-established electionmachinery as the best evidence of employee senti-ment. Accordingly, we overrule Objection 5 andshall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for National Union, UnitedPlant Guard Workers of America, and that it is notthe exclusive representative of these bargainingunit employees.298